                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  GILTNER LOGISTICS SERVICES,
  INC., an Idaho corporation,                     Case No. 1:18-cv-00305-BLW

                                                  MEMORANDUM DECISION AND
         Plaintiff,                               ORDER

          v.

  SYNY LOGISTICS INC., an Illinois
  corporation,


         Defendant.



                                    INTRODUCTION

       Before the Court is Plaintiff Giltner Logistics Services Inc.’s Motion for Attorney

Fees (Dkt. 10). Plaintiff seeks attorney fees pursuant to a contract with the Defendant, or

alternatively under Idaho Code §§ 12-120 (1) & (3). Defendant has not responded to

Plaintiff’s motion. After reviewing Plaintiff’s brief and the record in this case, the Court

will grant Plaintiff’s request, and will award Plaintiff attorneys’ fees in the amount of

$2,428.50.

                                        ANALYSIS

       The longstanding rule in Idaho is that attorneys’ fees may be awarded if

authorized by either contract or statute. Stibal v. Fano, 337 P.3d 587, 594 (2014) (citing

Hellar v. Cenarrusa, 682 P.2d 524, 531 (1984)). Here, an award of fees is authorized by



MEMORANDUM DECISION AND ORDER - 1
both. The relevant contract between the parties provides that the party prevailing in a

claim against the “Carrier,” here Defendant SYNY, “shall be entitled to recover from

Carrier its costs and attorney fees incurred in pursuing such action.” Dkt. 10 at 2. Indeed,

under Idaho Code Section 12-120(3), an award of fees is mandatory where, as here, the

dispute is over the “sale of goods…in any commercial transaction.” Id. at 4; See Merrill

v. Gibson, 139 Idaho 840, 845, 87 P.3d 949, 954 (2004) (“The language of I.C. § 12-

120(3) is mandatory and requires a trial court to award attorney fees to the prevailing

party.”). Accordingly, Plaintiff is entitled to an award of reasonable fees and costs.

       “The starting point for determining a reasonable fee is the ‘lodestar’ figure, which

is the number of hours reasonably expended multiplied by a reasonable hourly rate.”

Gates v. Deukmejian, 987 F.2d 1392, 1397 (9th Cir. 1992). In determining a reasonable

hourly rate, the court considers the “experience, skill and reputation of the attorney

requesting fees,” Trevino v. Gates, 99 F.3d 911, 924 (9th Cir. 1996), as well as “the

prevailing market rates in the relevant community.” Blum v. Stenson, 465 U.S. 886, 895

(1984). “There is a strong presumption that the lodestar figure represents a reasonable

fee. Only in rare instances should the lodestar figure be adjusted on the basis of other

considerations.” Morales v. City of San Rafael, 96 F.3d 359, 363-64 (9th Cir. 1996).

       In this case, SYNY has not filed a response to Plaintiff’s motion for attorney fees.

And, after reviewing counsel’s supporting declaration, the Court sees no reason to adjust

the lodestar figure. Giltner has been represented at all times by Wright Brothers Law

Office, PLLC in the proceedings before the Court. The two Wright Brothers lawyers



MEMORANDUM DECISION AND ORDER - 2
charged reasonable rates of $165 and $245 per hour. Dkt. 10-3 at 1-5. The Court has

previously approved comparable rates for lawyers with similar qualifications and

experience in the region. See, e.g., Asset Vision, LLC v. Fielding, Case No. 4:13-cv-

00288-BLW (D. Idaho Dec. 16, 2014) (Winmill, J.) (finding reasonable rates for partners

of $245-$280 per hour and associate rates of $190-$200 per hour). In addition, the Court

finds that the number of hours expended by the various timekeepers was reasonable.

Thus, the Court will award Plaintiff attorneys’ fees in the amount of $2,428.50.

                                         ORDER

       IT IS HEREBY ORDERED:

       1) Plaintiff’s Motion for Attorney Fees (Dkt. 10) is GRANTED in the amount of

          $2,428.50.



                                                 DATED: April 4, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
